Exhibit 99.3 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER OR PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Indiantown Cogeneration Funding Corporation for the quarter ended September 30, 2002, I, John R. Cooper, Vice President, Treasurer, Chief Financial Officer and Principal Accounting Officer of Indiantown Cogeneration Funding Corporation, hereby certify pursuant to 18 U.S.C.ss.1350, as adopted pursuant toss.906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: (1) such Quarterly Report on Form 10-Q for the quarter ended September 30, 2002 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in such Quarterly Report on Form10-Q for the quarter ended September 30, 2002 fairly presents, in all material respects, the financial condition and results of operations of Indiantown Cogeneration Funding Corporation. November 14, 2002 /s/ John R. Cooper John R. Cooper Vice President, Treasurer, Chief Financial Officer and Principal Accounting Officer Indiantown Cogeneration Funding Corporation
